Title: To James Madison from Daniel Sheldon, 19 August 1813 (Abstract)
From: Sheldon, Daniel
To: Madison, James


19 August 1813, Treasury Department. “The law directing the manner in which the road from Cumberland to the Ohio shall be made speaks only of the President as having authority in relation to it; and it has therefore, been the practise for him to approve the contracts entered into for making the several parts of the road. Six contracts lately made by Mr. Shriver the Superintendant, are enclosed, to be approved by the President, if he shall see fit.”
